11/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0591


                                       DA 19-0591
                                    _________________

JACOB SMITH,

             Petitioner and Appellant,

      v.                                                             ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jacob Smith, to all counsel of record,
and to the District Judge in Department 4, Lewis and Clark County District Court.

                                                  For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   November 11 2020